34. Reporting and documentation requirements in the case of merger and divisions (
Before the vote on the amended resolution:
Member of the Commission. - Mr President, the Commission welcomes the adoption of the Weber report endorsed in the compromise text on simplified reporting and documentation requirements in the case of mergers and divisions of public limited liability companies. Even though the Commission had gone even further in its original proposal, this will maintain a very significant part of the savings potential of the original Commission proposal, which amounts to EUR 172 million per year.
The agenda on administrative burden reduction is advancing, and this will contribute to the potential for growth and help Europe on the way to recovery.